Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 1 of 17 - Page ID#: 634



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION
                              AT COVINGTON


  NICHOLAS SANDMANN, by              : CASE NO. 2:19-cv-00056-WOB-CJS
  and through his parents and        :
  natural guardians, TED             : JUDGE WILLIAM O. BERTELSMAN
  SANDMANN and                       :
  JULIE SANDMANN,                    :
                                     :
              Plaintiffs,            :
                                     :
  v.                                 :
                                     :
  NBCUNIVERSAL MEDIA, LLC,           :
                                     :
              Defendant.             :
                                     :



               PLAINTIFF’S RESPONSE BRIEF IN OPPOSITION
                  TO DEFENDANT’S MOTION TO STRIKE
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 2 of 17 - Page ID#: 635



                                       INTRODUCTION

        In its Motion to Strike, NBCUniversal complains about the fact that Nicholas

 Sandmann has conducted an investigation of Nathan Phillips – an investigation that

 NBCUniversal negligently failed to undertake before republishing Phillips’ false factual

 narrative as “news.” NBCUniversal seeks to have its Motion to Dismiss considered while

 depriving the Court of the benefit of the well-pleaded allegations in the First Amended

 Complaint which set forth in detail facts establishing that Nathan Phillips was a biased,

 unreliable, and untruthful witness. (Am. Compl. ¶¶ 147-185).

        In his defamation action, Nicholas asserts in part that NBCUniversal was negligent

 in republishing Phillips’ false and defamatory factual narrative without investigation.

 Phillips’ credibility is at issue – indeed, Phillips’ lack of credibility strikes at the very heart

 of whether NBCUniversal was negligent. NBCUniversal contends in its Motion to Dismiss

 that it had an unfettered right to republish Phillips’ accusations against Nicholas.

 However, even the most cursory review of Phillips’ background and activities reveals that

 Phillips was not a credible witness and should not have been given carte blanche to spread

 his lies on NBCUniversal’s broadcasts.

        Phillips is a biased, untruthful activist with a history of protesting against policies

 enacted by President Trump and protesting on the steps of a Trump Hotel. Phillips

 frequently sought publicity to further his activist causes, and he even specifically used the

 January 18 incident during a publicity stunt at a Catholic Church the day after the

 incident. His false factual narrative deserved closer review for many reasons, including

 the fact that his story about Nicholas was strikingly similar to a prior false claim of

 harassment made by Phillips against white students, with Phillips even using the same

 words to describe the encounters. Phillips lacked credibility, as evidenced by his stolen

                                                 1
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 3 of 17 - Page ID#: 636



 valor and admissions of criminal activities. If NBCUniversal had bothered to learn even

 some of these publicly available facts about Phillips through a simple Google search,

 NBCUniversal should have denied Phillips access to its cameras, microphones, and

 Internet ink to advance his agenda with a false factual narrative and accusations against

 Nicholas, a minor. The entirety of the information that NBCUniversal should have known

 by a proper investigation paints a clear picture of a self-aggrandizing left-leaning activist

 who manufactures stories to obtain publicity and support for his causes and who will say

 anything to bolster his lies. Contrary to the overwhelming publicly available information,

 NBCUniversal portrayed Phillips as an innocent Native American elder and Vietnam

 veteran who was the victim of racist misconduct by a 16-year-old boy and his classmates.

        NBCUniversal’s motion to strike is completely unfounded at best – and frivolous

 and harassing at worst – and must be denied.

                                PROCEDURAL HISTORY

        On May 1, 2019, Nicholas filed his original Complaint against NBCUniversal. (Doc.

 1). On July 29, 2019, NBCUniversal filed a Motion to Dismiss the original Complaint

 under Rule 12(b)(6). (Doc. 21). On August 19, 2019, Nicholas filed his First Amended

 Complaint (“Amended Complaint” or “Am. Compl.”) pursuant to Rule 15. (Doc. 23).

 Thereafter, NBCUniversal filed a Motion to Dismiss the First Amended Complaint on

 September 16, 2019. (Doc. 29). On October 2, 2019, this Court issued an Order Denying

 NBCUniversal’s First Motion to Dismiss (Doc. 21) as Moot. (Doc. 32). Nicholas submits

 this Response in Opposition to NBCUniversal’s Motion to Strike Allegations in Plaintiff’s

 First Amended Complaint (Doc. 28), and his Response in Opposition to NBCUniversal’s

 motion to dismiss the First Amended Complaint is being filed simultaneously herewith.



                                              2
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 4 of 17 - Page ID#: 637



                               FACTUAL BACKGROUND

        The Court is familiar with the facts of this case, and Nicholas will not repeat them

 here, but instead incorporates by reference the Factual Background set forth in his

 Opposition to NBCUniversal’s Motion to Dismiss being filed simultaneously herewith.

                                       ARGUMENT

 I.     LEGAL STANDARDS TO BE APPLIED BY THIS COURT.

        A.     Rule 12(f)

        Federal Rule of Civil Procedure 12(f) provides that “[u]pon motion made by a party

 . . . the court may order stricken from any pleading any insufficient defense or any

 redundant, immaterial, impertinent, or scandalous matter.” Motions to strike are highly

 disfavored:

        Both because striking a portion of a pleading is a drastic remedy and
        because it often is sought by the movant simply as a dilatory or
        harassing tactic, numerous judicial decisions make it clear that motions
        under Rule 12(f) are viewed with disfavor by the federal courts and are
        infrequently granted.

 5C Fed. Prac. & Proc. Civ. § 1380 (3d ed. 2019) (emphasis added). Although

 NBCUniversal failed to cite any binding authority in support of its Motion to Strike, “[t]he

 Sixth Circuit has held that ‘the action of striking a pleading should be sparingly used

 by the courts’ and should be ‘resorted to only when required for the purposes of justice’

 and when ‘the pleading to be stricken has no possible relation to the controversy.’”

 Terrell v. Tecsec, Inc., No. 06-310, 2007 WL 2670047, at *9 (E.D. Ky. Sept. 7, 2007)

 (quoting Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir.

 1953)) (emphasis added). Moreover, “[f]or purposes of 12(f), a scandalous pleading must

 ‘reflect cruelly’ upon the defendant’s moral character, use ‘repulsive language’, or ‘detract

 from the dignity of the court.’” Id. (citation omitted). Where potentially offensive

                                              3
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 5 of 17 - Page ID#: 638



 allegations are contained in a complaint, if the party can “explain[] their relevance,” then

 those allegations should not be stricken. Id.

        B.     Defamation

        With respect to Nicholas’ defamation claim against NBCUniversal, Nicholas, as a

 private figure, need only establish that NBCUniversal was negligent in republishing

 Phillips’ false factual narrative. See, e.g., McCall v. Courier-Journal & Louisville Times

 Co., 623 S.W.2d 882, 886 (1981) (adopting “simple negligence” as the standard of fault

 required in a defamation case by a private individual). The Kentucky Supreme Court

 elaborated that:

        The standard used by Tennessee is a reasonable one. In Memphis
        Publishing Co. v. Nichols, Tenn., 569 S.W.2d 412, 418 (1978), the Tennessee
        Supreme Court said:

             “(T)he appropriate question to be determined from a preponderance of
             the evidence is whether the defendant exercised reasonable
             care and caution in checking on the truth or falsity and the
             defamatory character of the communication before publishing it.”

        Another way of stating the standard is that a private plaintiff may recover
        on a showing of simple negligence, measured by what a reasonably
        prudent person would or would not have done under the same or
        similar circumstances.

 Id. (emphasis added).

        The reliability of a source is particularly relevant in a case applying the standard of

 negligence:

        The assessment of the credibility and reliability of a source is one of the most
        important daily functions of a journalist. When a source is obviously biased,
        or has a clear conflict of interest or, possibly, an axe to grind, the ordinary
        reasonable journalist will be put on notice that the information from that
        source may be suspect. The ordinary reasonable journalist will treat this as
        a “red flag,” causing the journalist to carefully cross-check and confirm
        information from the source. In an “actual malice” case, there is a fine line
        between the “mere failure to investigate,” which is not “actual malice,” and
        the deliberate turning of a blind eye despite subjective doubt about a

                                               4
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 6 of 17 - Page ID#: 639



        source’s veracity, which can be actual malice. Under the negligence
        standard, the plaintiff is not burdened by this fine line. If the reasonable
        reporter would have been alerted to a source’s lack of
        objectivity, then reliance on that source may be negligent, and
        this will usually be enough to create a legitimate jury question.

 “Unreasonable reliance on sources as negligence—In general,” 1 Law of Defamation

 § 3:101 (2d ed.) (emphasis added); see also E. W. Scripps Co. v. Cholmondelay, 569

 S.W.2d 700, 703 (Ky. Ct. App. 1978) (holding after trial that “there was substantial

 evidence of negligence” where the reporter relied primarily upon the factual narrative

 supplied by the victim’s sister even though the reporter attempted to verify the sister’s

 story with two other witnesses and “there [was] no testimony that shows that [the

 reporter] was aware of any falsity”); accord Pearce v. Bell, No. CIV.A. 86-0008, 1988 WL

 57259, at *1 (D.D.C. May 18, 1988) (holding that the payment of a fee was relevant

 evidence as to whether “even if unwittingly,” the defendant acted “with less than due care”

 toward the plaintiff and stating that: “We have noted that negligent defamation in the

 context of an investigative report may include, among other elements, a failure to pursue

 further investigation; unreasonable reliance on sources; unreasonable formulation of

 conclusions, inferences, or interpretation; or unreasonable screening or checking

 procedures.”); Quigley v. Rosenthal, 43 F. Supp. 2d 1163, 1180 (D. Colo. 1999) (“Failure

 to investigate obvious sources of refutation or corroboration of statements, especially

 when there is no time-pressure on their publication, may indicate not only negligence,

 but the higher standard of actual malice.”).

        Considering the strong presumption against striking allegations from pleadings,

 coupled with the broad range of evidence that is relevant in determining the negligence

 of NBCUniversal in relying on Phillips as its primary factual source to supplement the

 Viral Video, this Court should deny NBCUniversal’s motion to strike.

                                                5
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 7 of 17 - Page ID#: 640



 II.   ALL ALLEGATIONS IN THE FIRST AMENDED COMPLAINT ARE
       RELEVANT TO PLAINTIFF’S CLAIM FOR DEFAMATION.

       Sandmann has explained – and pled – the relevance of the allegations in question.

 The explanation was in his initial Complaint, and the explanation is set forth again

 verbatim in his First Amended Complaint:

             593. NBCUniversal negligently and recklessly published its
       False and Defamatory Accusations by relying on unreliable and biased
       sources with questionable credibility.

              594. NBCUniversal negligently and recklessly published its
       False and Defamatory Accusations by failing to conduct a reasonable
       investigation and relying on unreliable sources for its accusations.

             595. Indeed, NBCUniversal relied primarily upon interviews
       with Phillips and other participants and organizers in the Indigenous
       People[s] March who had biased pre-dispositions.

              596. Phillips is wholly unreliable and lacks credibility, as shown in
       part by his false claim to have served in Vietnam while a member of
       the military, his status as a professional activist with a known bias
       against President Trump and his supporters, his documented history of
       making similar false accusations, his use of the January 18
       incident to promote his own political and personal agenda, the
       contradictions in his story established in his interviews, and the video
       evidence that undeniably refutes his narrative.

 (Doc. 23 at ¶¶ 593-596 (emphasis added); see also Doc. 1 at ¶¶ 431-434 (identical

 allegations)). NBCUniversal has not moved to strike any of these four paragraphs from

 the Amended Complaint, and it did not so move with respect to the original Complaint.

       Thus, while NBCUniversal does not challenge the summary of the allegations

 contained in ¶¶ 593-596, it does challenge the 39 paragraphs that flesh out the summary

 and provide more detailed information about Phillips, explaining clearly why




                                            6
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 8 of 17 - Page ID#: 641



 NBCUniversal knew or should have known that Phillips was an unreliable and biased

 witness.1

         A.     Phillips’ Activism and Publicity-Seeking Is Relevant.

         Phillips’ activism and publicity-seeking described in ¶¶ 147-158 (12 paragraphs) is

 relevant to Nicholas’ claim that NBCUniversal acted negligently in republishing Phillips’

 false factual narrative, because it explains why Phillips sought out publicity following the

 January 18 incident and why he manufactured the “confrontation” in the first place.

         With the exception of the protest described in ¶ 158, all of the actions described in

 this section of the Amended Complaint occurred prior to the January 18 incident. All of

 this information was readily available to NBCUniversal through a Google search of

 Phillips. If NBCUniversal had simply taken the time to Google its primary source for

 outrageous accusations against a 16-year-old boy, NBCUniversal would have learned that

 Phillips had a history of seeking out media and publicity to support his activism.

         Phillips’ protests against President Trump’s policies demonstrate Phillips’ bias.

 Nicholas does not allege, as NBCUniversal urges, that “NBCUniversal should not have

 published anything Phillips said … because he allegedly holds political beliefs hostile to

 the Trump administration….” (Mot. at 4). However, in this case, NBCUniversal had a

 duty to reasonably investigate Phillips and should have been aware of Phillips’ pre-

 existing bias. The fact that Phillips had protested policies of President Trump would

 certainly be a relevant piece of information to have before relying on Phillips’ accusations

 against a student wearing a MAGA cap – particularly given the fact that Phillips protested


 1   The outlandish nature of this motion to strike can be seen clearly from NBCUniversal’s
     claim that 39 paragraphs out of 631 (approximately 6% of the total) in the First
     Amended Complaint somehow turns Nicholas’ First Amended Complaint into an
     unfair “hit-piece about Nathan Phillips.” (Mot. at 3).

                                               7
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 9 of 17 - Page ID#: 642



 on the steps of a Trump hotel less than one year prior to the January 18 incident and was

 widely pictured beating his drum and singing in protest in exactly the same stance that he

 took when he confronted Nicholas during the January 18 incident. (See Am. Compl.

 ¶ 155). This bias could explain, for example, why Phillips wandered through the group of

 students and deliberately chose to stop and beat his drum directly in front of Nicholas –

 a student who was wearing a MAGA cap.

        The case cited by NBCUniversal for the proposition that “the mere possibility that

 a source may be biased” does not “without more” create actual malice actually supports

 Nicholas’ position. Montgomery v. Risen, 197 F. Supp. 3d 219 (D.D.C. 2016). As an initial

 matter, the court in Montgomery was analyzing whether the plaintiff proffered sufficient

 evidence to establish actual malice in a public figure case – not a private figure case for

 negligence. Moreover, the court made it clear that the source’s bias is relevant and

 determined that the bias did not establish actual malice in that case where the defendant

 “corroborated the [source]’s basic claim across several different sources, undercutting

 [plaintiff]’s claim of bias.” Id. at 263 (emphasis added). The court in Montgomery

 described another similar case in which a source’s bias did not establish actual malice

 where the defendant “‘also had some reason to believe the story, based upon his own

 research and his conversations with journalists and experts’ — research and conversation

 that ‘gave him reason to believe that the allegations were not fabricated.’” Id.

 (emphasis added). In this case, NBCUniversal had no reason to believe that Phillips’

 accusations were not fabricated – indeed, they were fabricated out of whole cloth.

 Nicholas did not take any of the actions that Phillips attributed to him.

        The details surrounding Phillips’ activism are also relevant to how NBCUniversal

 falsely portrayed the entire January 18 incident. NBCUniversal repeatedly referred to

                                              8
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 10 of 17 - Page ID#: 643



  Phillips as a Native American elder who was “praying” as he sang the AIM song in hopes

  of “defusing” the situation. (See, e.g., Am. Compl. at Exs. H-M). However, a review of

  Phillips’ activist history reveals that he beats his drum and sings the AIM song during

  protests, not to pursue peace. Phillips beat his drum and sang the AIM song – the same

  song he sang in Nicholas’ face – when his daughter was heading back into the Standing

  Rock Indian Reservation camp so that she could be forcibly removed by law enforcement

  officers in full riot gear. (See Am. Compl. ¶¶ 152-54). The AIM song that Phillips sang

  during the January 18 incident has been used by Phillips as a rally cry against perceived

  oppression – not the prayer for peace described by NBCUniversal – and this information

  is relevant to whether NBCUniversal was negligent in relying on Phillips’ false narrative

  that he was trying to bring peace. To the contrary, as Nicholas has alleged in his Amended

  Complaint, Phillips was intentionally attempting to generate a controversial

  confrontation by creating a false factual narrative.

         B.     Phillips’ Protest at a D.C. Catholic Church Is Relevant.

         Nicholas has included allegations that the night following the January 18 incident,

  Phillips led a protest at a local Catholic Church in Washington, D.C. at approximately

  5:00 pm. (Am. Compl. ¶¶ 159-165). At the time of this protest, NBCUniversal had

  broadcast only the First Broadcast and had published online only the First Article. Thus,

  virtually all of NBCUniversal’s reporting on the January 18 incident occurred after

  Phillips’ protest at the church. NBCUniversal does not identify anything objectionable in

  Nicholas’ description of this event other than to state summarily in one sentence that it is

  “irrelevant.” (Mot. at 5).

         Phillips’ protest at the Catholic Church is highly relevant to NBCUniversal’s

  subsequent reporting on the January 18 incident – and yet, as far as Nicholas can

                                               9
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 11 of 17 - Page ID#: 644



  determine, NBCUniversal never once reported on this incident. Phillips led a group of

  supporters who literally attempted to storm into the church by force during Mass. (Am.

  Compl. ¶¶ 160-61). The attempted intrusion was so threatening that security guards

  actually locked the doors to the Basilica with the congregation still inside to protect them

  from Phillips’ group. (Id. ¶ 162).

         Phillips – far from being an innocent victim – demonstrated during this protest

  that he was leading the group and that he was strident in his hatred of the Catholic

  Church. He read a list of demands outside the church – solely for the benefit of the media

  – that sought punishment for the Covington Catholic students and also asked for the

  Catholic Church to be held liable for “hundred-plus years of genocide….” (Id. ¶¶ 163-64).

  NBCUniversal should have taken into account the fact that Phillips obviously had a pre-

  existing bias against the Catholic Church and was seeking media attention to perpetuate

  a false narrative by falsely accusing a white, Catholic student of racist misconduct.

         Moreover, during this protest, Phillips and his supporters again beat their drums

  and sang the AIM song. (Id. ¶ 165). Phillips’ use of the AIM song as a rally cry while he

  led a group who attempted to storm a basilica to disrupt Mass certainly should have raised

  huge red flags for NBCUniversal before it reported that Phillips claimed that he was using

  the song to “pray[] to God to help end the march on a positive note….” (See Am. Compl.

  at Ex. J).

         C.     Phillips’ Stolen Valor Is Relevant.

         Incredibly, NBCUniversal contends that Sandman’s allegations about Phillips’ lies

  about his military service should be stricken because “Phillips’ statements about himself

  have no bearing on the subject-matter of this litigation.” (Mot. at 5). A source who lies

  about his background is entitled to no credibility. Yet, NBCUniversal repeatedly

                                              10
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 12 of 17 - Page ID#: 645



  throughout its coverage of the January 18 incident attempted to bolster Phillips’

  credibility by highlighting his military service, specifically and prominently referencing

  his purported status as a Vietnam veteran:

            •   “Nathan Phillips, a 64-year-old Native American and U.S. Marine Corps

                veteran…” (Am. Compl. ¶ 240 (First Broadcast));

            •   Subtitle “VIRAL VIDEO OF TEENS TAUNTING NATIVE AMERICAN

                VIETNAM VET AT THE LINCOLN MEMORIAL SPARKS OUTRAGE”

                (Id. ¶ 252(d) (First Broadcast));

            •   “Outrage after some teenagers taunted a Native American elder, a

                Vietnam veteran, during a special ceremony in the nation’s capital” (Id.

                ¶ 268(c) (Second Broadcast));

            •   “By now it’s likely that you’ve seen this video of a group of high school

                students in a face-off with a Native American elder and a Vietnam

                Veteran” (Id. ¶ 313(d) (Fifth Broadcast));

            •   “VIDEOS CIRCULATING ONLINE SHOW A TEEN STARING AT AND

                STANDING EXTREMELY CLOSE TO NATHAN PHILLIPS, A VIETNAM

                VETERAN” (Id. ¶¶ 500(a)(iii), 541(b) (First and Fourth Articles));

            •   “A video appears to show teenagers mocking Native American elder and

                Vietnam veteran Nathan Phillips, sparking outrage on social media” (Id.

                ¶ 502 (Second Article)).

  (All emphasis added).

        It is undisputed that Phillips never served in Vietnam. NBCUniversal was forced

  to issue a Correction that Phillips “was not deployed to Vietnam.” (Am. Compl. ¶ 170).



                                               11
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 13 of 17 - Page ID#: 646



  NBCUniversal pointed out in its Correction that Phillips did “serve[] in the Marines.”

  (Id.).

           Phillips and NBCUniversal both used Phillips’ purported status as a Vietnam

  veteran to attempt to provide credibility to Phillips’ false factual narrative about Nicholas.

  It is therefore relevant not only that this claim was false, but that Phillips intentionally

  lied about it. Lying about military service is so abhorred in our country that it has a special

  title – “stolen valor.” As alleged by Nicholas, Phillips unquestionably lied about the fact

  that he served in Vietnam, specifically stating in publicly available videos, for example,

  that “I’m a Vietnam vet…. I was ‘in theater’” and “Myself, I’m a Vietnam veteran….” (Am.

  Compl. ¶ 167). Phillips even disclosed that he obtained housing under false pretenses

  when he claimed in one of the videos that “I was gifted a place to stay because of my

  Vietnam times.” (Id.).

           NBCUniversal’s false reporting that Phillips was a Vietnam veteran further

  demonstrates its negligence in reporting on the January 18 incident. If NBCUniversal

  had done simple online research, it would have learned that Phillips’ claims to have served

  in Vietnam were not credible.2 NBCUniversal negligently embraced all of Phillips’ claims

  at face value with no attempt to corroborate them.




  2   See, e.g., “Opinion: 4 things to help the media and public identify ‘Stolen Valor,’” avail.
      at    https://connectingvets.radio.com/articles/how-spot-stolen-valor-cases-nathan-
      phillips (last visited Oct. 20, 2019) (“With these winners, a quick Google search will
      often expose them. … As luck would have it, Phillips falls into this category, too. In that
      same interview with Vogue last year, the former refrigeration electrician told the
      reporter he was a ‘Recon Ranger’ while also seeming to lead the reporter to believe he
      was getting teary-eyed during a prayer walk while reminiscing about his time in
      Vietnam. The problem with that is nobody knows what a Marine Recon Ranger did in
      Vietnam, primarily due to it not being a job in the United States Marine Corps.”).


                                                12
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 14 of 17 - Page ID#: 647



         D.     Phillips’ Previous Claim of Harassment is Relevant.

         NBCUniversal contends that Nicholas’ allegations in ¶¶ 171-182 about a previous

  claim of harassment by Phillips are “irrelevant and valueless” unless Nicholas plans to

  “litigate the facts of this entirely separate incident….” (Mot. at 6). NBCUniversal again

  ignores the fact that the legal standard in this case is negligence. Nicholas has plausibly

  alleged, and will conclusively establish at the appropriate time, that NBCUniversal was

  negligent in relying on Phillips’ narrative without corroboration. The fact that Phillips

  made an extremely similar claim previously is relevant because it is yet another piece of

  information that NBCUniversal would have located in a quick Google search prior to its

  publication of Phillips’ accusations against Nicholas, and it should have been another “red

  flag” to NBCUniversal that it needed corroboration for Phillips’ story and that it should

  not rely solely on Phillips to fill in the factual gaps apparent to viewers of the Viral Video.

         As Nicholas has alleged, Phillips’ claim of previous harassment is eerily similar to

  his claim of harassment in the January 18 incident. The earlier incident purportedly

  occurred in Michigan in April 2015, and involved a group of students at Eastern Michigan

  University. (Am. Compl. ¶ 172). As with the January 18 incident, Phillips approached the

  students in question. (Id. ¶ 173). As with the January incident, Phillips used the word

  “ugly” to describe the situation when he stated that when he walked over to the fence, “it

  got really ugly.” (Id. ¶ 174; compare ¶ 500(f) (“It was getting ugly….”)). As with the

  January incident, Phillips told inconsistent stories about what had occurred. (Id. ¶¶ 177-

  78). As with the January 18 incident, Phillips gave media interviews during a subsequent

  protest and called on the university to discipline the students. (Id. ¶ 176; compare ¶ 163).

  As with the January 18 incident, there was no evidence to support Phillips’ claims of

  harassment. (Id. ¶ 175). As with the January incident, Phillips’ accusations were made in

                                                13
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 15 of 17 - Page ID#: 648



  the midst of a racially charged political climate, and Phillips used the incident to further

  his own political agenda. (Id. ¶¶ 179-80).

         Regardless of whether the April 2015 incident actually occurred, it bears on

  NBCUniversal’s negligence that it republished a story by Phillips that sounds exactly like

  a previous report by Phillips, during which he managed to garner local media attention

  but did not attain the national media spotlight he achieved from the January 18 incident.

         E.     Phillips’ Criminal History Is Relevant.

         Finally, NBCUniversal attacks ¶¶ 183-185, allegations concerning Phillips’

  criminal activities, as “mere character assassination” and compares them to “gratuitous

  aspersions upon persons not named as defendants.” (Mot. at 6). In these three

  paragraphs, Nicholas alleges that Phillips has a criminal history and that Phillips can be

  seen on publicly available video bragging about assaulting someone.            As Nicholas

  explained in the Amended Complaint, these allegations are relevant to whether

  NBCUniversal was negligent when it republished Phillips’ false factual narrative that he

  was “scared” and “afeared” when he was purportedly “surrounded” and “blocked” by

  Nicholas, a slight of stature 16-year-old boy. (See Am. Compl. ¶ 183).

         Nicholas devotes only one paragraph in his Amended Complaint to Phillips’

  criminal record, alleging that Phillips has been charged with, arrested for, and/or

  convicted with a number of crimes, including escaping from prison, assault, and various

  alcohol-related crimes. (Id. ¶ 185). These allegations, which were publicly available to

  NBCUniversal before publication, should have been considered by NBCUniversal in

  determining in the first instance whether to publish Phillips’ accusations against

  Nicholas.



                                               14
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 16 of 17 - Page ID#: 649



         Nicholas also devotes one paragraph to Phillips’ admitted assault. In a video that

  was also publicly available to NBCUniversal prior to its publication of any of the articles

  or broadcasts at issue, Phillips laughingly asserts that he “beat up” the boyfriend of a “little

  blonde-hair, blue-eyed hippie girl” who spit on him (ostensibly after he returned from

  Vietnam). (Id. ¶ 184). Given this braggadocio by Phillips himself, NBCUniversal should

  have considered prior to publication of Phillips’ accusations against Nicholas whether

  Phillips was creating an exaggerated and false factual narrative.

         Phillips’ apparent criminal record and admission of having “beat up” someone who

  he felt was disrespecting him are relevant to whether NBCUniversal acted negligently in

  republishing without question Phillips’ claim that he was “blocked” and “scared” by the

  young student he confronted while the student who was standing still in a public space.

                                        CONCLUSION

         For the reasons identified herein, the Defendant’s Motion should be DENIED.

  Respectfully submitted this 21st day of October, 2019.


   L. LIN WOOD, P.C.                                   Hemmer DeFrank Wessels PLLC

   /s/ L. Lin Wood                                     /s/ Todd V. McMurtry
   L. Lin Wood (pro hac vice)                          Todd V. McMurtry
   lwood@linwoodlaw.com                                Kentucky Bar No. 82101
   Nicole Jennings Wade (pro hac vice)                 tmcmurtry@hemmerlaw.com
   nwade@linwoodlaw.com                                Kyle M. Winslow
   G. Taylor Wilson (pro hac vice)                     Kentucky Bar No. 95343
   twilson@linwoodlaw.com                              kwinslow@hemmerlaw.com
   Jonathan D. Grunberg (pro hac vice)
   jgrunberg@linwoodlaw.com                            250 Grandview Drive, Ste. 500
                                                       Ft. Mitchell, KY 41017
   1180 W. Peachtree Street, Ste. 2040                 Tel: 859-344-1188
   Atlanta, GA 30309                                   Fax: 859-578-3869
   Tel: 404-891-1402
   Fax: 404-506-9111



                                                15
Case: 2:19-cv-00056-WOB-CJS Doc #: 35 Filed: 10/21/19 Page: 17 of 17 - Page ID#: 650



                              CERTIFICATE OF SERVICE

        I hereby certify that on October 21st, 2019, I electronically filed the foregoing

  document with the Clerk of Court by using the CM/ECF system, which will send a notice

  of electronic filing to registered CM/ECF participants.



                                                  /s/ Nicole Jennings Wade

                                                  Plaintiff’s Counsel
